DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 21 May 2021 has been entered.

Status
This Office Action is in response to the communications filed on 5 May 2021 and 21 May 2021. Claims 1-38 and 46-52 have been cancelled, claim 39 has been amended, and claim 54 has been added. Therefore, claims 39-45 and 53-54 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
The Examiner places new grounds of rejection under 35 USC § 103.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-45 and 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 39 recites “the message received when the payer computer system is at a physical location that is different from a physical location of the intended transaction location”. Applicant alleges support at Applicant ¶ 0110 (Remarks at 6); however, the only indication of this is the sentence that “It is likely that a consumer may receive the passcode at one location where the communication signals are strong, but complete the transaction at another location where the signals are weak.” (Applicant ¶ 0110). However, first, this portion of the specification is describing the receiving of the passcode, but at the claims the passcode has not yet been generated or sent. Therefore, the specification description is inapplicable to the receiving indicated by the claims. Second, this does not convey any conception of limiting the timing of when the message is received as part of the invention. The propounded “support” merely indicates that it is somehow “likely” for the described circumstance; however, it is apparently just as “likely” that signal strength would be strongest near a point-of-sale terminal since that is when and where the signals are most likely critical for the transaction – in which case the 
The § 112, second paragraph, rejection below points out the indefiniteness of this limitation, and regardless which message is being referred to as received, there is no indication of any tracking of where the payer system is located when “the message” is received by any/either entity.
Therefore, based on the above, there is no reasonable conveyance to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 40-45 and 53-54 depend from claim 39, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 40-45 and 53-54 are also lacking written support.

Claims 39-45 and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Secondly, there is no definition or indication of what is meant by “the intended transaction location”. Applicant ¶ 0110, taken in context, appears to perhaps indicate a transaction at a brick-and-mortar store, such as at a shopping mall; however, Applicant also describes many instances of Internet purchases, such as via a website (see, e.g., Applicant ¶¶ 0029, 0131, 0149, 0154-0155, etc.). There is no indication of what “the intended transaction location” would mean or encompass in any of these scenarios – Applicant does not give a hint as to the meaning, and the plain and ordinary meaning is that the intended transaction location is any location at which the payer completes or commits to the transaction; therefore, the payer location MUST BE the intended transaction location in such circumstances.
For purposes of examination, the Examiner is interpreting this as having little if any patentable weight, as though any received message would be considered received at the claimed time and/or location.

For purposes of examination, the Examiner is interpreting the second distance and threshold as being the same as the first/initial indications – i.e., that since the payee is determined to be “within a first distance” then the “second distance” is also determined to be “less than a distance threshold”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-45 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al. (U.S. Patent Application Publication No. 2010/0250410, hereinafter Song) in view of Mankoff (U.S. Patent No. 7,593,862).

Claim 39: Song discloses a method for conducting electronic financial transactions, comprising:
receiving, at a financial institution computer system associated with a financial institution for verifying financial transactions, a message from a payer computer system associated with a payer, the message comprising device identification information of the payer computer system, the device identification information comprising device specific information that uniquely identifies the payer computer system from other computer systems, and the financial institution computer system remotely located from the payer computer system (see at least, e.g., Song at ¶¶ 
transmitting, from the financial institution computer system to the payer computer system a message identifying a plurality of payees within a first distance from the first geolocation, a second geolocation of each payee of the plurality of payees determined based on a physical location of an associated payee computer system, and each one of the financial institution computer system, the payer computer system, and the payee computer system being a different computer system (0132-0133, the CFTS, payee, and payer all being different, and for remote transactions all at different locations);
receiving, at the financial institution computer system from the payer computer system, a message identifying a payee of the plurality of payees selected by the payer computer system as an intended transaction location, the message received when the payer computer system is at a physical location that is different from a physical location of the intended transaction location (0118-0120, payer and payee identified and pass code tied to the specific transaction between them, 0132-0134, online and/or remote transactions, “a payer can send a … message … to the computer of CFTS to approve a particular transaction based on the particular pass code associated with the transaction. As a result, the payer can securely complete the online transaction without releasing any personal identification information, suppressing the possibility of fraud, and protecting both the payer and the payee”, 
verifying, by the financial institution computer system, a transaction between the payer and the payee selected by the payer computer system, by:
identifying a first account of the payer based on the device identification information, an account number of the first account being different from the device identification information (0118-0120, payer account tied to pass code, 0132-0134, pass code used);
generating a pass code having a pre-defined life time (0118-0120, payer account tied to pass code, 0132-0134, pass code used);
transmitting, from the financial institution computer system to the payer computer system, the pass code (0118-0120, payer account tied to pass code, 0132-0134, pass code used); and
obtaining, from the payee computer system, the pass code transmitted to the payer computer system (0132-0134, pass code used); and
transferring, by the financial institution computer system, an amount of money from the first account to a second account of the payee when the transaction between the payer and the payee is verified (0120, 0133).
Song, however, does not appear to explicitly disclose also receiving a first geolocation of the payer computer system, the first geolocation determined by the payer computer system based at least in part on a physical location of the payer computer system; transmitting in response to receiving at least the first geolocation; 
Mankoff, though, teaches that “consumers receive, accept, and manage the coupon offers in the virtual coupon database through the consumers' personal computers 110, Personal Digital Assistants ("PDAs") 112, or other electronic devices (Mankoff at column:lines 5:17-21; citation by number only hereinafter), and “through the consumers' electronic communications systems to detect where the consumers 103 are located and thereby to target offers to consumers 103 based on their location” (Mankoff at 5:35-38), where “an offer can be made to a consumer 103 for a store 120 that is close to the consumer 103 based on the consumers' location” (Mankoff at 5:52-54) and “Given the time and the consumer's location, the consumer 103 might receive a real-time coupon offer on their cell phone (or PDA or similar device) for a close-by eatery or nightclub” (Mankoff at 6:37-40) so as to “more effectively target[ ] the market” (Mankoff at 6:47-48). Therefore, the Examiner understands and finds that receive and use geolocation of payer and payee to determine they are close and transfer money to complete a transaction is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to more effectively target advertising to a market.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the transactions of Song with the geolocation targeting of Mankoff in order to receive and use geolocation of payer and payee to 
The rationale for combining in this manner is that receive and use geolocation of payer and payee to determine they are close and transfer money to complete a transaction is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to more effectively target advertising to a market as explained above.

Claim 40: Song in view of Mankoff discloses the method of claim 39, in which the financial institution computer system comprises at least one of a computer system, a personal communications device, a device interface, or a combination thereof (Song at 0018, 0060-0062, 0181, Fig. 1). 

Claim 41: Song in view of Mankoff discloses the method of claim 40, in which the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electronic interface, a magnetic interface, an electromagnetic interface including an electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a Smartbook interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, 

Claim 42: Song in view of Mankoff discloses the method of claim 39, in which the payer computer system comprises at least one of a computer system, a personal communications device, a device interface, or a combination thereof (Song at 0018, 0060-0062, 0181, Fig. 1). 

Claim 43: Song in view of Mankoff discloses the method of claim 42, in which the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electronic interface, a magnetic interface, an electromagnetic interface including an electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a Smartbook interface, a personal digital assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof (Song at 0023, interface, 0040-0041, 0052, smartphone, 0147, “mobile phone, smartphone, smartbook, PDA, etc.”). 

Claim 44: Song in view of Mankoff discloses the method of claim 39, in which the payee computer system comprises at least one of a computer system, a personal 

Claim 45: Song in view of Mankoff discloses the method of claim 44, in which the device interface comprises a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electronic interface, a magnetic interface, an electromagnetic interface including an electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a Smartbook interface, a personal digital assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof (Song at 0023, interface, 0040-0041, 0052, smartphone, 0147, “mobile phone, smartphone, smartbook, PDA, etc.”). 

Claim 53: Song in view of Mankoff discloses the method of claim 39, in which the device identification information comprises at least one of a telephone number associated with the payer computer system, a subscriber identification module (SIM) number associated with the payer computer system, an Internet protocol (IP) address associated with the payer computer system, or a combination thereof (Song at 0035-0036, 0074, 0076). 

.

Response to Arguments
Applicant's arguments filed 5 May 2021 have been fully considered but they are not persuasive.

Applicant only argues that “Song has not been shown to disclose ‘the message received when the payer computer system is at a physical location that is different from a physical location of the intended transaction location.’" (Remarks at 7). However, Song discloses receiving “the message” (however that may be interpreted) in remote and Internet situations that indicate the location is not “the intended transaction location” (based on however that may be interpreted). Therefore, Applicant’s argument(s) are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Peterson, Lisa, et al., Location-Based Advertising, downloaded from https://www.mmaglobal.com/files/PetersonMobility_20100217144146.pdf on 3 
Carter, et al. (U.S. Patent Application Publication No. 2013/0124288, hereinafter Carter) discussed integrated purchasing using mobile devices with coupon locating capabilities such as “a coupon location feature that uses global positioning satellite (GPS) based technology to notify the shopper of the best discounts, specials and deals available at the retail stores within the proximity selected by the shopper. Using combined features of the Personal Digital Cashier with the Coupon Locator system would allow a shopper to locate the best deals around, apply any discounts or coupons that were located, and then to complete the purchase transaction for their items without waiting in line to check out.” (Carter at 0006).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622